Title: To Thomas Jefferson from J. P. G. Muhlenberg, with Jefferson’s Note, 23 March 1804
From: Muhlenberg, J. P. G.
To: Jefferson, Thomas


          
            Sir
            Philadelphia March 23d. 1804.
          
          I have the Honor to inform the President of the United States, that I have this day Shipp’d, (subject to His orders); for Alexandria, on Board the Sloop Unity Captn. Hand, Six Boxes, forwarded to me by Wm. Lee, Esqr. of Bordeaux, said to contain almonds, prunes, & preserved fruit—Likewise a small Box, reciev’d from New Orleans, without any directions, Contents unknown, but said to contain samples of different kinds—
          
          
            
              The Duties on the Almonds &c amount
              $8.91
            
            
              Freight paid Gurney & Smith
              14.    
            
            
              Porterage &c.
                 .66
            
            
              
              $.23.57
            
          
          I have the Honor to be with Perfect Respect Sir Your Obedt servt
          
            P Muhlenberg
          
          
            [Note in TJ’s hand:]
            there are 7. packages, of which 4. are for Th:J. and 3. for mr Madison: consequently this bill, and that of Capt Hand will be to be divided between mr Madison & myself in this proportion
          
          
            Th:J.
          
        